Citation Nr: 0421228	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1957 to January 
1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the RO.  

In August 2003, the Board remanded this case for further 
development of the evidence.  

The Board notes that the service connection was initially 
granted for left ear hearing loss only.  Pursuant to the 
veteran's testimony at a January 2003 hearing before the 
undersigned Veterans Law Judge, in its August 2003 remand, 
the Board asked that the RO formally adjudicate service 
connection for right ear hearing loss.  

In February 2004, the RO indicated that service connection 
was warranted for the hearing loss involving the right ear.  
Then, the RO adjudicated the issue of an increased rating for 
the service-connected bilateral hearing loss.  

The issue of a rating in excess of 30 percent for the 
service-connected PTSD is addressed in the REMAND portion of 
this document.  

It is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  



FINDING OF FACT

The now service-connected bilateral hearing loss currently is 
shown to be manifested by no more than Level I hearing loss 
in the right ear and Level II hearing loss in the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 including Diagnostic Code 6100 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VA has fulfilled this mandate in this case.  

VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  38 
U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue of an increased rating for the service-connected 
hearing loss.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at the recent 
personal hearing.  Further, by a February 2001 letter, the 
May 2002 Statement of the Case, and February 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By May 1977 rating decision, the RO granted service 
connection for left ear hearing loss to which it assigned a 
noncompensable evaluation.  

On several occasions, the veteran has sought an increased 
rating for that disability.  He made his latest application 
in January 2000.

On June 2000 VA audiologic examination, pure tone thresholds 
were reported to have been as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
40
55
30
LEFT
20
30
65
65
45

Word recognition ability according to results obtained using 
the Maryland CNC Test was 94 percent in the right ear and 92 
percent in the left ear.  

From a June 2002 private audiologic examination report, the 
veteran's pure tone thresholds were interpreted by the RO as 
being as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
35
50
35
LEFT
25
35
60
65
46

Word recognition ability was noted to be 96 percent in the 
right ear and 76 percent in the left ear.  The examiner did 
not indicate whether these results were obtained using the 
Maryland CNC Test.  

On January 2004 VA audiologic examination, pure tone 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
35
55
33
LEFT
25
30
45
55
39

Word recognition ability according to results obtained using 
the Maryland CNC Test was 92 percent in the right ear and 84 
percent in the left ear.  


Discussion

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average pure tone thresholds and speech 
discrimination.  In addition, the rating schedule provides 
that when the pure tone threshold at each of the four 
specified frequencies 1000, 2000, 3000, 4000 Hertz is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  

When the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.  

Pursuant to the January 2000 VA audiologic examination 
results, the veteran's left ear hearing loss, consisting of 
speech recognition of 92 percent and an average pure tone 
threshold of 45 decibels, represents Level I hearing loss.  
See 38 C.F.R. § 4.85, Table VI.  

Similarly, the veteran's right ear hearing loss consisting of 
94 percent speech recognition and an average pure tone 
threshold of 30 decibels represents Level I hearing loss.  
Id.  Applying those two numerical designations to the 
appropriate table indicates a no percent rating.  38 C.F.R. 
§ 4.85, Table VII.  

Pursuant to the January 2004 VA audiologic examination 
results, the veteran's left ear hearing loss, consisting of 
speech recognition of 84 percent and an average pure tone 
threshold of 39 decibels, represents Level II hearing loss.  
See 38 C.F.R. § 4.85, Table VI.  

Similarly, the veteran's right ear hearing loss, consisting 
of 92 percent speech recognition and an average pure tone 
threshold of 33 decibels, represents Level I hearing loss.  
Id.  Applying those two numerical designations to the 
appropriate table indicates a no percent disability.  
38 C.F.R. § 4.85, Table VII.  

The veteran, therefore, is not entitled to a compensable 
evaluation pursuant to any of the VA audiologic examination 
results.  38 C.F.R. §§ 4.85, 4.86.  Accordingly, an increased 
rating for the service-connected bilateral hearing loss is 
not for application in this case.  

Pursuant to the reported June 2002 private audiologic 
examination results, the veteran's hearing loss in each ear 
is not shown to be significantly inconsistent with the 
findings noted on VA examination.  Applying the interpreted 
results to the appropriate rating criteria would not serve to 
establish entitlement to compensable rating for the service-
connected hearing loss.  38 C.F.R. § 4.85, Table VII.  

The Board also notes that the private examiner did not 
indicate whether the Maryland CNC Test was used in 
establishing speech recognition score.  However, the recorded 
findings, in the Board's opinion, do not serve to call into 
question the validity of the results recorded in conformity 
with the VA examination process.  



ORDER

A compensable evaluation for the service-connected bilateral 
hearing loss is denied.  



REMAND

A review of the record reveals that the veteran's service-
connected PTSD has not been evaluated comprehensively in 
approximately four years.  

In order for the Board to render a decision regarding the 
appropriate evaluation for the veteran's PTSD, the Board 
requires information regarding the current severity of that 
disability.  

Thus, the RO should undertake to schedule the veteran for a 
psychiatric examination.  Any related treatment records also 
should be obtained for review by the examiner.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO should schedule a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to discuss all current 
symptoms and manifestations of the 
veteran's PTSD to include Global 
Assessment of Functioning score.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



